—Judgment, Supreme Court, New York County, entered December 13, 1978, denying the writ of habeas corpus brought to reduce the bail set at $50,000 bond or cash, reversed, on the law and in the exercise of discretion, without costs, and petition granted by reducing bail to $20,000 bond or $10,000 cash. Under the circumstances presented, bail in the sum of $50,000 is excessive. In view of the defendant’s perfect attendance record in court and his strong family ties, we find that bail should be reduced to $20,000 bond or $10,000 cash. Concur—Murphy, P. J., Bloom, Lane and Silverman, JJ.